Pursuant to Ind. Appellate Rule 65(D),
 this Memorandum Decision shall not be                                     Nov 12 2013, 5:35 am
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.




APPELLANT PRO SE:                                 ATTORNEYS FOR APPELLEE:
DEREK LEE MORRIS                                  GREGORY F. ZOELLER
Bunker Hill, Indiana                              Attorney General of Indiana

                                                  RICHARD C. WEBSTER
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana



                              IN THE
                    COURT OF APPEALS OF INDIANA

DEREK LEE MORRIS,                                 )
                                                  )
       Appellant-Defendant,                       )
                                                  )
           vs.                                    )        No. 49A02-1304-CR-367
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )

                     APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Amy J. Barbar, Judge
                           Cause No. 49G02-0511-FA-193247


                                       November 12, 2013
                 MEMORANDUM DECISION – NOT FOR PUBLICATION

MATHIAS, Judge
       After completing four courses while incarcerated, Derek Lee Morris (“Morris”),

was denied educational credit time by the Indiana Department of Correction. Morris

thereupon filed a petition for credit time with the trial court, which was denied. Morris

appeals and argues that the trial court erred and abused its discretion by denying his

petition.

       We affirm.

                             Facts and Procedural History

       Pursuant to Ind. Code Section 35-50-6-3.3(b) a person serving a sentence in the

Indiana Department of Correction may request and receive credit toward his sentence for

completing approved educational programs. Morris claims that he completed four such

courses while serving time in the Indiana Department of Correction. Morris’s record on

appeal contains four certificates: work experience certificate, celebrate recovery program,

reclaiming reality program, and making a life change program.

       Apparently, Morris requested, but was denied credit by the Indiana Department of

Correction. Morris then filed a Petition for Credit Time Not Previously Awarded by the

Department of Correction. The trial court denied Morris’s petition without a hearing.

Morris now appeals.

                                Decision and Discussion

       Morris argues the trial court erred and abused its discretion by denying his petition

for educational credit time. However, Morris fails to present a record that includes the

trial court’s order denying his claim, or any evidence from the Indiana Department of

Correction denying his request for credit. “It is the appellant’s duty to present this court

                                             2
with an adequate record on appeal. Where he fails to do so, the issue is deemed waived.”

Adams v. State, 539 N.E.2d 985, 987 (Ind. Ct. App., 1989). Indiana Appellate Rule 50

(B)(1) states that, “The appellant's Appendix in a Criminal Appeal shall contain a table of

contents and copies of the following documents, if they exist:… (e) any record material

relied on in the brief unless the material is already included in the Transcript;…” Because

Morris fails to present a complete record, his argument is waived.

       Waiver notwithstanding, Morris presents no claim upon which relief can be

granted. Because Morris does not claim a facial sentencing error, his petition must be

treated as a petition for post-conviction relief pursuant to Ind. Post–Conviction Rule 1.

Indiana Code Section 35-50-6-3.3 provides in relevant part that a person is entitled to

educational credit time if the person:

       (1) is in credit Class I;

       (2) has demonstrated a pattern consistent with rehabilitation; and

       (3) successfully completes the requirements to obtain

                                                 ...

              (C) A certificate of completion of a literacy and basic life skills program

approved by the department of correction.

       The intent behind the educational credit time statute is to enhance rehabilitation by

providing incentive to further one’s education while incarcerated. McGee v. State, 790
N.E.2d 1067, 1070 (Ind. Ct. App. 2003), trans. denied. But when educational credit time

is denied, a person must exhaust his administrative remedies within the Indiana

Department of Correction before appealing to a court because determinations altering

                                             3
credit time are the responsibility of the Indiana Department of Correction. Members v.

State, 851 N.E.2d 979, 983 (Ind. Ct. App. 2006). Our record on appeal reflects that

Morris did not present any evidence in the trial court that he has exhausted his remedies

within the Indiana Department of Correction.

                                       Conclusion

       For all of these reasons, we affirm the trial court’s denial of Morris’s petition for

the credit time he seeks.

       Affirmed.

NAJAM, J., and BROWN, J., concur.




                                             4